DETAILED ACTION
This is the first Office Action on the merits based on the 16/492,913 application filed on 03/12/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13, 15-24 are currently pending and considered below.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vallery (US Patent No. 9,801,775) in view of Gosselin (US Patent Publication No. 2007/0171199).

    PNG
    media_image1.png
    241
    403
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    278
    420
    media_image2.png
    Greyscale

Regarding claim 1, Vallery discloses a system for physical rehabilitation (10; Figures 1-5), comprising: a plurality of motors (510, 520, 530, and 540; Figure 2) configured to be coupled to a ceiling (Mounting positions D; Figure 1); a plurality of cable portions (41, 42, 43, and 44; Figure 2), wherein each cable portion (41, 42, 43, and 44; Figure 2) is connected at a first end to a motor (510, 520, 530, and 540; Figure 2) and connected at a second end to a connector element (node 60; Figure 2); and a main controller (94; Figure 2) in operative communication with the plurality of motors (510, 520, 530, and 540; Figure 2) to move the connector element (node 60; Figure 2) in relation to a staircase.  
Preferably, the apparatus according to the invention is configured such that a user (or object) coupled to the node as intended can in principle perform a movement in a three dimensional space, i.e., is able to move horizontally, namely forwards backwards and also sideways, as well as vertically (e.g. climbing a staircase or some other object such as an inclined surface provided in the horizontally extending space accessible to the user being coupled to the node), and can rotate about the vertical axis, allowing walking curves or turning.”)
a controlling unit (94a; Figure 2) is in operative communication with the main controller (94; Figure 1), to send a command to the main controller (94; Figure 1). (Col. 13 Lines 54-60 “The signal processing unit 94 can be driven by a further drive unit, wherein preferably the movement of the signal processing unit (also called signal box) 94 is controlled by a controlling unit 94a, to which the signal processing unit 94 is connected so that the controlling unit 94a is able to use the output signals transmitted by the signal processing unit 94 for controlling of the apparatus 1.”)  
Vallery does not disclose the user controller.

    PNG
    media_image3.png
    864
    993
    media_image3.png
    Greyscale

Gosselin teaches an analogous cable rehabilitation system comprising a user controller (Handles 4; Figure 5; Paragraph [0046] Lines 1-4 “The handles 4 are also represented as simple rings but they may be more complex, such as joysticks, firearm models, or any handled object associated to the virtual environment.”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controlling unit that controls the apparatus of Vallery to be a user controller joystick of Gosselin to allow for an improved interface to control 

Regarding claim 2, Vallery teaches exactly four motors (510, 520, 530, and 540; Figure 2) coupled to the ceiling (Mounting positions D; Figure 1).
  
Regarding claim 3, Vallery teaches the main controller (94; Figure 2) is in operative communication with the plurality of motors (510, 520, 530, and 540; Figure 2) to move the connector (node 60; Figure 2) element along a predetermined path in relation to the staircase (Col. 14 Lines 9-17“Concerning control of the current resulting force F that is exerted onto the node 60, there are many ways in classical control theory how to approach tracking problems for nonlinear systems as the present one. For example, the system could be linearized and an optimal controller could be derived. In the following, controlling is described without loss of generality for four ropes, but may also be conducted analogously for two ropes or any larger number of ropes.“; Col. 10 Lines 26-30 “In another example, the force could be a guiding force that helps the user follow a particular movement pattern (like a force that pulls the user forward in walking direction)”; The predetermined path is created through the controller of the device controlling the speed and direction of the system in a certain movement path).  

Regarding claim 4, Vallery teaches the predetermined path is the shape of an oval.  (The system of Vallery is provided with the control to be able to move the harness in an XYZ Cartesian Space in a movement pattern that is predetermined, as referenced above, meaning 
(Col 2 Lines 17-26 of Vallery “Preferably, the apparatus according to the invention is configured such that a user (or object) coupled to the node as intended can in principle perform a movement in a three dimensional space, i.e., is able to move horizontally, namely forwards backwards and also sideways, as well as vertically (e.g. climbing a staircase or some other object such as an inclined surface provided in the horizontally extending space accessible to the user being coupled to the node), and can rotate about the vertical axis, allowing walking curves or turning.)

Regarding claim 5, Vallery teaches the predetermined path is the shape of a line segment.  (The system of Vallery is provided with the control to be able to move the harness in an XYZ Cartesian Space in a movement pattern that is predetermined, as referenced above, meaning the system is capable of moving the connector element in an linear shaped path.)
(Col 2 Lines 17-26 of Vallery “Preferably, the apparatus according to the invention is configured such that a user (or object) coupled to the node as intended can in principle perform a movement in a three dimensional space, i.e., is able to move horizontally, namely forwards backwards and also sideways, as well as vertically (e.g. climbing a staircase or some other object such as an inclined surface provided in the horizontally extending space accessible to the user being coupled to the node), and can rotate about the vertical axis, allowing walking curves or turning.)


Regarding claim 6, Vallery teaches a movement in relation to the staircase is in an upward direction away from the staircase.  (Col. 11 Lines 29-32 of Vallery “…the user 4 can move along the horizontal x-y-plane (as well as vertically in case corresponding objects, e.g. inclined surfaces, staircases etc., are provided in the working space 3).”; The user is capable of moving in the direction away from a staircase as disclosed above).

Regarding claim 7, Vallery teaches a movement in relation to the staircase is in a downward direction towards the staircase.  (Col. 11 Lines 29-32 of Vallery “…the user 4 can move along the horizontal x-y-plane (as well as vertically in case corresponding objects, e.g. inclined surfaces, staircases etc., are provided in the working space 3).”; The user is capable of moving in the forward direction towards a staircase as disclosed above)

Regarding claim 8, Vallery teaches a movement in relation to the staircase is towards a left edge of the staircase.  (Col. 11 Lines 29-32 of Vallery “…the user 4 can move along the horizontal x-y-plane (as well as vertically in case corresponding objects, e.g. inclined surfaces, staircases etc., are provided in the working space 3).”; The user is capable of moving in the left and right direction towards an edge of a staircase as disclosed above)

Regarding claim 9, Vallery teaches a movement in relation to the staircase is towards a right edge of the staircase.  (Col. 11 Lines 29-32 of Vallery “…the user 4 can move along the horizontal x-y-plane (as well as vertically in case corresponding objects, e.g. inclined surfaces, staircases etc., are provided in the working space 3).”; The user is capable of moving in the left and right direction towards an edge of a staircase as disclosed above)

Regarding claim 10, Vallery teaches a movement in relation to the staircase is up the staircase.  (Col. 11 Lines 29-32 of Vallery “…the user 4 can move along the horizontal x-y-plane (as well as vertically in case corresponding objects, e.g. inclined surfaces, staircases etc., are provided in the working space 3).”; The user is capable of moving in the vertical directions up a staircase as disclosed above)

Regarding claim 11, Vallery teaches a movement in relation to the staircase is down the staircase.  (Col. 11 Lines 29-32 of Vallery “…the user 4 can move along the horizontal x-y-plane (as well as vertically in case corresponding objects, e.g. inclined surfaces, staircases etc., are provided in the working space 3).”; The user is capable of moving in the vertical directions down a staircase as disclosed above)

Regarding claim 12, Vallery teaches operation of each of the plurality of motors (510, 520, 530, and 540; Figure 2) adjusts a length of each of the cable portions (41, 42, 43, and 44; Figure 2) in order to move a position of the connector element (60; Figure 2) in relation to the staircase.  (Col. 11 Lines 29-32 of Vallery “…the user 4 can move along the horizontal x-y-plane (as well as vertically in case corresponding objects, e.g. inclined surfaces, staircases etc., are provided in the working space 3.”; Col. 12 Lines 38-43 of Vallery “Further, the respective drive unit 510, 520, 530, 540 comprises at least one pressure roller 54 for pressing the respective rope 41, 42, 43, 44 against the associated winch 511, 521, 531, 541 so that the respective rope 41, 42, 43, 44 can be reeled an unreeled in a defined manner.”)

Regarding claim 13, Vallery teaches the maximum speed of the connector element (60; Figure 2) as it moves in relation to the staircase is two feet per second.  Vallery has movement based on the speed of the connector element (60; Figure 2 of Vallery) in relation to a staircase (As described previously) but does not explicitly teach the speed being two feet per second. The applicant does not explicitly state the criticality of the speed being two feet per second. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention using routine experimentation as the force vectors calculated within the system using sensors (Vallery Col. 2 Lines 41-44 of Vallery “According to a further aspect of the invention, the apparatus according to the invention comprises force sensors designed to directly or indirectly measure forces in the ropes or directly on the user. Particularly, each of the ropes interacts with an associated rope force sensor for determining the currently acting rope forces and thereby the current resulting force on the user.”) can calculate a speed that is two feet per second for the purpose of providing a speed that can be maintained constantly for the safety of the user when performing the exercise.

Regarding claim 15, Vallery in view of Gosselin teaches the user controller comprises a joystick. (Handles 4 of Gosselin; Figure 5; Paragraph [0046] Lines 1-4  of Gosselin“The handles 4 are also represented as simple rings but they may be more complex, such as joysticks, firearm models, or any handled object associated to the virtual environment.”).  

Regarding claim 21, Vallery teaches the connector element (node 60; Figure 2 of Vallery) is coupled to a support bar (Bail 80; Figure 2) for supporting a harness (Harness 95; Figure 7 of Vallery)

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vallery (US Patent No. 9,801,775) in view of Hidler (US Patent No. 7,883,450).

Regarding claim 1, Vallery discloses a system for physical rehabilitation (10; Figures 1-5), comprising: a plurality of motors (510, 520, 530, and 540; Figure 2) configured to be coupled to a ceiling (Mounting positions D; Figure 1); a plurality of cable portions (41, 42, 43, and 44; Figure 2), wherein each cable portion (41, 42, 43, and 44; Figure 2) is connected at a first end to a motor (510, 520, 530, and 540; Figure 2) and connected at a second end to a connector element (node 60; Figure 2); and a main controller (94; Figure 2) in operative communication with the plurality of motors (510, 520, 530, and 540; Figure 2) to move the connector element (node 60; Figure 2) in relation to a staircase.  
(Col. 2 Lines 17-26 “Preferably, the apparatus according to the invention is configured such that a user (or object) coupled to the node as intended can in principle perform a movement in a three dimensional space, i.e., is able to move horizontally, namely forwards backwards and also sideways, as well as vertically (e.g. climbing a staircase or some other object such as an inclined surface provided in the horizontally extending space accessible to the user being coupled to the node), and can rotate about the vertical axis, allowing walking curves or turning.”)
a  controlling unit(94a; Figure 2) is in operative communication with the main controller (94; Figure 1), to send a command to the main controller (94; Figure 1). (Col. 13 Lines 54-60 “The signal processing unit 94 can be driven by a further drive unit, wherein preferably the movement of the signal processing unit (also called signal box) 94 is controlled by a controlling unit 94a, to which the signal processing unit 94 is connected so that the controlling unit 94a is able to use the output signals transmitted by the signal processing unit 94 for controlling of the apparatus 1.”)  
Vallery does not disclose the user controller.

    PNG
    media_image4.png
    455
    397
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    381
    469
    media_image5.png
    Greyscale

Hidler teaches an analogous control system (10; Figure 2) that contains a cable portion (220; Figure 2), motor (230; Figure 17), a controller (500; Figure 2), and the user controller (100; Figure 5 and 6) comprises a touch screen.  (Col. 6 Lines 4-8 “In addition to a touch-screen user interface, the system can also be controlled wirelessly through a pocketPC. This feature allows the therapist to maintain full control over the unloading system at any point along the rail system is a wireless pocketPC interface computer.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controlling unit of Vallery to be a touch screen of Hidler to allow for an improved interface for the user to control the system for the duration of the exercise using a simple touch screen and to give a defined number for the speed and direction the user is going.

Regarding claim 16, Vallery in view of Hidler teaches a user controller (100; Figure 5 and 6 of Hidler) comprises a touch screen.  (Col. 6 Lines 4-8 of Hilder “In addition to a touch-screen user interface, the system can also be controlled wirelessly through a pocketPC. This feature allows the therapist to maintain full control over the unloading system at any point along the rail system is a wireless pocketPC interface computer.”)

Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vallery (US Patent No. 9,801,775) in view of Hidler (US Patent No.7,883,450) in further view of Glukhovsky (US Patent Publication No. 2014/0201905).

    PNG
    media_image2.png
    278
    420
    media_image2.png
    Greyscale

Regarding claim 17, Vallery in view of Hidler discloses the user controller (100; Figure 5 and 6 of Hidler)


    PNG
    media_image6.png
    380
    490
    media_image6.png
    Greyscale

Glukhovsky teaches as similar system to support the body weight of a user wherein the user controller comprises at least one camera (Paragraph [0072] Lines 1-12 “In some embodiments, a CCD camera interface is configured for video monitoring for future analysis and can be correlated to sensed rope position, speed, tension, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Vallery in view of Hidler to comprise at least one camera of Glukhovksy to provided dynamic, real-time feedback and/or post-session feedback. (Paragraph [0072] Lines 9-12)



    PNG
    media_image2.png
    278
    420
    media_image2.png
    Greyscale

Regarding claim 20, Vallery teaches the patient tracker (Sensors 710, 720, 730, and 740 of Vallery; Figure 6) is attached to a harness (95; Figure 1 of Vallery; The sensors are attached to node 60 which is attached to the bail 80 in Figure 6 of Vallery that holds the harness 95 that is used in Figure 1 of Vallery) coupled to the connector element (Node 60; Figure 6 of Vallery; The .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vallery (US Patent No. 9,801,775) in further view of Hidler (US Patent Publication No. 2007/0171199) in further view of Glukhovsky (US Patent Publication No. 2014/0201905) in further view of Andersson (US Patent Publication No. 2015/0107020).

    PNG
    media_image2.png
    278
    420
    media_image2.png
    Greyscale

Regarding claim 19, Vallery in view of Hidler in further view of Glukhovsky discloses the patient tracker (Sensors 710, 720, 730, and 740 of Vallery; Figure 6)  with a bail (80; Figure 6 of Valery). (Vallery contains a system of monitoring the patient through sensors 710, 720, 730, and 740 that monitor the rope force of the cables (711, 721, 723, and 741; Figure 6 of Vallery) to 
Vallery in view of Hidler in further view of Glukhovsky does not disclose the patient tracker comprises a light-emitting diode. 


    PNG
    media_image7.png
    396
    498
    media_image7.png
    Greyscale

Andersson teaches a patient tracker (200; Figure 6) that contains a display (236; Figure 8) that has light emitting diodes (Paragraph [0078] Lines 1-7 “In certain embodiments, the output display 236 is an LCD display that is configured to display the numerical weight of the active load suspended from the sling bar 222. However, in alternate embodiments, alternate display types, such as plasma, OLED, LED, or other such display types may be used without departing from the scope of the present disclosure.”)
.
Response to Amendment
The Office has acknowledged that the controlling unit 94a of Vallery is not directly considered a user controller, thus, Vallery does not anticipate the amended independent claim 1. New rejections, necessitated by the amendment, are presented above teaching the user controller.
Allowable Subject Matter
Claims 22-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record Vallery (US Patent No. 9,801,775, Hidler (US Patent Publication No. 2007/0171199), Glukhovsky (US Patent Publication No. 2014/0201905), and Andersson (US Patent Publication No. 2015/0107020) are the closest prior arts to the claimed invention but fails to teach or render obvious the connector element comprising a ball having a plurality of holes through which the cable portions may be threaded to secure the ball thereto. The Office notes that the prior art of record does not teach the ball connector element structure that connects the cable portions of the physical rehabilitation system to the bail.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784